Citation Nr: 0947846	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered beginning or after February 17, 
2006, during a private hospitalization in Cedars-Sinai 
Medical Center from February 15 to March 24, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and [redacted]


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran's dates of service are not of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the Medical 
Administration Service (MAS) of the VA Greater Los Angeles 
Healthcare System, which denied reimbursement or payment for 
unauthorized medical expenses incurred in connection with a 
hospitalization in Cedars-Sinai Medical Center from February 
15 to March 24, 2006.  The Veteran appealed, and the decision 
was reviewed, apparently by a Chief of Staff of an 
unidentified VA facility; as a result, the claim was approved 
for the period from February 15 to February 17, 2006; it is 
unclear whether the approval included February 17, 2006, 
itself.  Payment for the remainder of the hospitalization 
remains at issue.  In September 2009, the Veteran appeared at 
a Board hearing held at the RO (i.e., Travel Board hearing). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks payment of medical expenses incurred 
during a private hospitalization in Cedars-Sinai Medical 
Center from February 15 to March 24, 2006.  The evidence 
shows that he was brought by ambulance to Cedars-Sinai on 
February 15, 2006, which was approximately 4 miles from his 
home; the West Los Angeles VAMC was approximately 9 miles 
from his home.  At the time of admission, however, his mental 
status was considerably altered, and he was agitated and 
unable to give a history.  He was found to have pneumococcal 
meningitis.

Although his claim was initially denied, ultimately, it was 
determined that the Veteran's initial hospitalization on 
February 15, 2006, was precipitated by an emergency, but that 
he had stabilized by February 17, 2006, and, thus, could have 
been transferred to a VA facility on that date.  This 
decision is mentioned only in the statement of the case, and 
it is unclear whether the partial grant included expenses 
pertaining to February 17, 2006, itself.  

The Board observes that the West Los Angeles VAMC is 
approximately 5.5 miles from Cedars-Sinai.  Despite this 
proximity, additional development of the evidence is required 
to determine whether February 17, 2006, is the correct date 
that the veteran could have been safely discharged or 
transferred to a VA or other Federal facility.  In this 
regard, after the initial decision denying the claim was 
appealed, the claim for reimbursement or payment for 
unauthorized medical expenses incurred in connection with a 
hospitalization in Cedars-Sinai Medical Center from February 
15 to March 24, 2006, was reviewed, apparently by the Chief 
of Staff of an unidentified VA facility; this decision noted 
that the claim was "Approved."  By way of explanation, it 
was noted that the Veteran was stable and transferred from 
the Intensive Care Unit (ICU) to a medicine floor on February 
17, 2006, and that his condition worsened necessitating 
transfer back to the ICU on February 23, 2006, with the 
Veteran again stabilized on March 2, 2006.  As it stands, 
this is insufficient to establish February 17, 2006, as the 
date the Veteran could have been transferred, and 
clarification of this matter is required, in a dated, signed 
document which identifies the authority of the writer to make 
such a determination.

In addition, the Veteran and his sister testified that the 
Veteran's sister spoke with a social worker at Cedars-Sinai 
who called VA sometime between February 17-20, 2006, and was 
told that no beds were available.  The agency of original 
jurisdiction (AOJ) must attempt to verify this through 
Cedars-Sinai and the West Los Angeles VAMC.  In this regard, 
although transferred out of the ICU on February 17, the 
Veteran remained seriously ill with pneumococcal meningitis, 
and required readmission to the ICU on February 23, 2006.  
Under these circumstances, whether a bed was available in a 
VA facility is relevant to whether the Veteran could have 
been safely discharged or transferred.  

There are also procedural matters which must be addressed 
before a decision can be rendered.  In January 2008, the 
Veteran was furnished a statement of the case.  At his Travel 
Board hearing in September 2009, he submitted additional 
evidence, without waiver of initial AOJ consideration.  These 
records must be reviewed by the AOJ in the first instance.  

Finally, the Veteran was not provided notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), 
nor is this error cured by notice provided in another manner.  
In October 2008, the AOJ determined that there was no duty to 
assist under 38 U.S.C.A. § 5103A(a)(2), because there was no 
reasonable possibility that any assistance would aid in 
substantiating the claim.  Separate from the duty to assist, 
however, is a duty to notify the Veteran of the information 
and evidence needed to substantiate and complete the claim.  
See 38 U.S.C.A. § 5103(a).  The veteran does not have any 
adjudicated service-connected disabilities, and, accordingly, 
the claim was considered under the Millennium Health Care and 
Benefits Act, Public Law 106-117, 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 17.1000-17.1008 (2009).  
This law provides for the reimbursement of non-VA emergency 
treatment for which the veteran is personally liable in 
certain circumstances, regardless of service-connected 
status.  The "substantive conditions for payment or 
reimbursement" are contained in 38 C.F.R. § 17.1002.  The 
statement of the case, however, only cited to 38 C.F.R. § 
17.1005(b), which pertains to payment limitations, and must 
be considered in the context of the substantive regulation, 
38 C.F.R. § 17.1002.  In sum, regardless of the applicability 
of the VCAA to cases adjudicated under Chapter 17, the 
Veteran must be informed of the information and evidence 
needed to substantiate and complete the claim, in particular, 
the relevant legal requirements as set forth in 38 C.F.R. § 
17.1002.

The Board observes that among the requirements for payment or 
reimbursement is that the Veteran must be financially liable 
to the non-VA provider of the emergency treatment.  38 C.F.R. 
§ 17.1002(f).  In this case, it appears as if a lawsuit 
and/or other action considerably reduced the amount owed by 
the Veteran.  Although the remaining amount for which the 
Veteran is personally liable is unclear, the appeal addresses 
the threshold matter of whether the Veteran is entitled to 
payment for any or all of the remaining expenses, and not 
specific calculations of any amounts owing.  Therefore, it is 
not necessary to obtain further financial information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying 
him of the information and evidence needed 
to substantiate and complete the claim for 
reimbursement or payment for unauthorized 
medical expenses incurred in connection 
with a hospitalization in Cedars-Sinai 
Medical Center from February 15 to March 
24, 2006, including what part of that 
evidence the Veteran is to provide and 
what part VA will attempt to obtain.  The 
letter should inform the veteran of the 
elements of 38 C.F.R. § 17.1002.

2.  Obtain the records of any contacts, 
including correspondence and telephone 
calls, between the VA Greater Los Angeles 
Healthcare system (especially the West Los 
Angeles VAMC), and Cedars-Sinai Medical 
Center, the Veteran, his sister, or other 
individual acting on the Veteran's behalf, 
from February 15, 2006, to March 24, 2006.  
Of particular importance are any 
discussions involving the possibility of 
transfer to a VA facility, most likely 
between February 17 and February 20, 2006.  
(The Veteran contends that a Social Worker 
from Cedars-Sinai contacted a VA facility 
during this period, and was told that 
there were no beds available; any 
verification of such contact should be 
obtained).  

3.  Obtain the complete records of the 
Veteran's hospitalization at Cedars-Sinai 
from February 15, 2006, to March 24, 2006, 
to specifically include daily progress 
notes and nurses' notes, as well as any 
social worker notes, records, and/or 
letters pertaining to the Veteran's case, 
in particular, any discussions involving 
the possibility of transfer to a VA 
facility, as well as any contacts with a 
VA facility.  (The Veteran contends that a 
Social Worker from Cedars-Sinai contacted 
a VA facility, most likely between 
February 17 and February 20, 2006, and was 
told that there were no beds available; 
any verification of such contact should be 
obtained).  

4.  Thereafter, send the file for 
appropriate physician review to determine 
the following, with respect to the 
hospitalization in Cedars-Sinai Medical 
Center from February 15 to March 24, 2006:
*  Was there a point, on or after 
February 17, 2006, by which the 
veteran's emergency condition had 
ended, i.e., when the veteran could 
have been safely transferred to a VA 
facility for continuation of treatment 
for the disability?  (If so, identify 
the date);
* Was there a point by which the 
veteran's condition stabilized, i.e., 
no material deterioration of an 
emergency medical condition was likely 
to occur, within medical probability, 
if the veteran was transferred to a VA 
facility?  (If so, identify the date);

5.  Thereafter, review the Veteran's claim 
for reimbursement or payment for 
unauthorized medical expenses incurred in 
connection with a hospitalization in 
Cedars-Sinai Medical Center from February 
15 to March 24, 2006, in light of all 
evidence and information received after 
the January 2008 statement of the case.  
If the claim remains denied, furnish the 
Veteran with an appropriate supplemental 
statement of the case.  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


